





Exhibit 10.1




MODIFICATION TO EMPLOYMENT AGREEMENT




THIS MODIFICATION TO EMPLOYMENT AGREEMENT (“Modification Agreement”) is made
this 8th day of December, 2010 between SED INTERNATIONAL HOLDINGS, INC., a
Georgia corporation (the “Company”) and Lyle Dickler, an individual resident of
the State of Georgia (the "Executive").  Collective, the Company and the
Executive may be referred to hereinafter as the “parties.”




WITNESSETH:




WHEREAS, on August 12, 2009, Executive and the Company entered into an
Employment Agreement (the "Agreement”) setting forth the terms and conditions of
Executive's employment with the Company.  Capitalized terms used but not defined
herein shall have the meanings ascribed in the Agreement; and




WHEREAS, the Executive and the Company wish to amend and modify the Agreement;
and




NOW, THEREFORE, in consideration of the foregoing, the continued employment of
the Employee and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:




1.  The Executive hereby shall be employed by the Company as its Vice President
of Finance, Secretary and Treasurer and shall report to the Chief Financial
Officer, or as he directs.




2.  As of the date hereof, the Executive is an “at-will” employee of the
Company, but can be terminated by the Company only upon 3 weeks advance written
notice.




3.  If the Executive’s employment with the Company is terminated by the Company,
other than for Good Cause, or is terminated by the Executive on at least 3 weeks
advance written notice, then the Executive shall receive the Severance Payment,
equal to six months of his Salary.  The parties agree that, other than as
modified by this Modification Agreement, the respective rights, duties and
obligations of the parties set forth in Section 3(d) of the Agreement shall
remain in full force and effect.




4.  Prior to October 23, 2011, the vesting date for an aggregate of 20,000
restricted shares of common stock of the Company which had been granted to the
Executive on October 23, 2007 and May 13, 2008, if Executive’s employment with
the Company is terminated by the Company other than for Good Cause, then all
such shares shall vest immediately on the effective date of such termination.
 If, however, Executive’s employment with the Company is terminated by the
Company for Good Cause or is terminated by the Executive prior to the October
23, 2011 vesting date, then all such shares shall be immediately forfeited to
the Company and the Executive shall have no further rights or privileges over
such shares.




5.  Except as otherwise modified hereby, all other provisions of the Agreement
shall remain in full force and effect. Any terms or provisions of the Agreement
covering the same subject matter that are in conflict with this Modification
Agreement are hereby merged into and superseded by the provisions of this
Agreement.




IN WITNESS WHEREOF, the parties have duly executed and delivered this
Modification Agreement as of the date first indicated above.




EXECUTIVE

  

SED INTERNATIONAL HOLDINGS, INC.,

  

  

a Georgia corporation

  

/s/ Lyle Dickler

  

By: /s/ Jonathan Elster

                  Lyle Dickler

  

Name: Jonathan Elster

  

  

Title: Chief Executive Officer






